On Rehearing
PRICE, Judge.
In brief on application for rehearing, appellant’s counsel urge's error in the trial, court’s action.in sustaining objections by the State to several questions propounded by defendant to the State’s witnesses on cross examination. No exception was reserved to the court’s ruling in any of the instances complained of. Peters v. State, 240 Ala. 531, 200 So. 404; Stokley v. State, 254 Ala. 534, 49 So.2d 284.
The map or diagram drawn on the blackboard is not in the record. Consequently, the court’s action in overruling defendant’s objection to the use of the map and to the testimony of the witnesses in de-. scribing the location of the accident, etc., in connection with the map, is not before us for review. “We assume, therefore, that the map furnished sufficient evidence to sustain the trial court” in his rulings in this connection. Hicks v. State, 21 Ala. App. 335, 108 So. 612, 613, certiorari denied 214 Ala. 675, 108 So. 614.
Officer Brazeal testified he reached the scene a few minutes after the collision. After stating he had been driving automobiles for twenty years, he was asked: “Q. Did you apply the brakes on the car?” Defendant objected to the question because “he said he hadn’t driven the car.” The court overruled the objection.
In brief appellant insists his objection was improperly overruled because no predicate had been laid to show the brakes were in the same condition at the time witness tested them as they were at the time of the collision, and that the question led to further questioning of this witness in an effort to show the brakes were defective. This insistence is without' merit. This question', was merely preliminary. Further, there was no objection to the question because.) a proper predicate had not been laid, and' no objection was interposed to any of the' additional questions complained of.
Application overruled.